Citation Nr: 0317463	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  98-18 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for bilateral plantar 
callosities.



WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from May 1969 to May 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas Regional 
Office (RO) that denied the veteran's claim for service 
connection for bilateral plantar callosities.

The issue of entitlement to service connection for bilateral 
plantar callosities was remanded in January 2001 for further 
development.  The case was thereafter returned to the Board.

Pursuant to the veteran's request, hearings at the RO before 
a local hearing officer were held in March 1999 and December 
2002; transcripts of the hearings are of record.  
Additionally, in November 2000, a hearing at the RO was held 
before the undersigned who is a Veterans Law Judge rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for bilateral plantar callosities has been 
obtained by the RO.

2. The evidence does not show that the current bilateral 
plantar callosities are related to the veteran's service.  
The veteran's current bilateral plantar callosities have been 
related by a VA examiner to a congenital foot structure and 
not to the veteran's service.

CONCLUSION OF LAW

Current bilateral plantar callosities was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.303, 3.326 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for service connection for bilateral plantar 
callosities.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to this 
issue.  See 38 U.S.C.A. § 5103A (West 2002).  In this regard 
there has been notice as to information needed, VA 
examinations have been provided, VA treatment and private 
records have been received, hearings were held and there has 
been a rating decision and a statement of the case sent to 
the veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  These regulations provide 
no additional duties, are not more favorable to the veteran 
than the statute, and are satisfied as all appropriate notice 
and development has otherwise been accomplished as discussed 
elsewhere.

The letter from the RO to the veteran in April 2002 and the 
Supplemental Statement of the Case (SSOC) in March 2003 
addressed the VCAA and the RO specifically informed the 
veteran of what evidence he must obtain and which evidence VA 
would seek to obtain, as required by section 5103(a), as 
amended by the VCAA, and by § 3.159(b), as amended by 66 Fed. 
Reg. at 45,630.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, it appears that all pertinent evidence has 
been obtained.  Therefore, there is no evidence that there 
are additional records that should be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002).  
As all records that can be obtained have been obtained, there 
is no more specific notice indicated in this case.  As it 
appears that all pertinent evidence has been obtained, the 
Board finds that the claims are ready to be reviewed on the 
merits.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (West 2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records show that no complaints 
or findings regarding bilateral plantar callosities were 
found on Induction examination in February 1969.  The only 
relevant finding was that the veteran had a scar on his right 
heel with no limitation of function.  There are no subsequent 
service records regarding complaints or findings related to 
bilateral plantar callosities.  On separation examination in 
January 1970, there were no complaints or findings regarding 
bilateral plantar callosities.  

Private treatment records from October 1990 to August 1993 
show that the veteran was operated on with several procedures 
on his feet during this period.

A VA examination from July 1998 notes that the veteran 
reported that in service he developed corns or callouses on 
the balls of his feet, which generally increased in severity 
until he was given a restricted profile.  The veteran stated 
that he first saw a physician in 1980.  The report also shows 
that the veteran had persisting callouses under the third 
metatarsal head and on the outer fifth toe on the left foot.  
The right foot showed a callous under the third metatarsal 
head on the plantar aspect and attempted webbing was done 
between the fourth and fifth toes on the right foot, which 
failed.  Multiple films were obtained of the feet.  The 
veteran's right foot showed some change in bone density in 
the head and neck area of the third metatarsal.  The distal 
portion and proximal portion of the middle phalanx of the 
fifth toe had been altered.  There was sclerosis and some 
spurring in the remnants.  A lateral view of the foot showed 
no evidence of calcaneal spurs.  Multiple views of the left 
foot revealed a change in configuration of the components of 
the proximal interphalangeal articulation of the fifth toe.  
The left os calcis showed prominent breaking.  The impression 
was remote procedures, right and left feet; callosities, 
plantar aspect, both feet; clavus interdigital, right fourth 
and fifth; and that the veteran had pain in both feet, which 
were secondary to his basic foot architecture.

During the hearings on appeal, the veteran reported that 
during service and as a result of wearing combat boots, his 
feet stayed damp and calluses and bunions started forming.  
The veteran reported that his treatment for these callouses 
were that they were trimmed and that his footwear was 
changed.  He also stated that there was talk about removing 
the calluses, but his separation came before the removal of 
the calluses happened.  He reported being first treated post 
service approximately 2 to 3 years later.  He stated that he 
worked for the railroad as a Carman for approximately 27 
years.  He also stated that his job required him to be on his 
feet a lot.  His first treatment for calluses post service 
was with a provider in Kansas who helped him with disability 
from the railroad, however that provider went out of business 
and all of the provider's records have been destroyed.  He 
also stated that he had treatment from another provider who 
was now deceased.  He further stated that while working at 
the railroad he was given light duty because he had four 
surgeries on his feet.  Additionally, a friend of the veteran 
reported that he knew the veteran and that the veteran would 
frequently complain about his feet.  Furthermore the 
veteran's friend stated that the veteran would always be 
tiptoeing when he walked and that the veteran did not have 
shoes on a lot of times.  The veteran has reported treatment 
from private providers in 1987 and 1988 and that the records 
are no longer available.

Medical records from the Railroad Retirement Board, dated 
January 1986 to July 2002 regarding treatment for painful 
corns and callouses, are of record.  A treatment record from 
January 1986 shows the veteran reported painful corns and 
callouses for a number of years and in December 1993, he gave 
a history of insidious onset, approximately in 1971.  He also 
reported receiving no medical care until July 1989.  

VA treatment records from December 1999 to March 2002 note 
the veteran had bone spurs of the feet and bunions.  On a 
January 2001 record the veteran reported feet problems since 
1971.

On a VA examination in January 2003, the examination showed 
that the veteran had hyperkeratotic lesions about both feet.  
On the right foot, the veteran had a fourth interdigital 
space corn and right fourth distal interphalangeal joint corn 
on the dorsum.  On the left foot, the veteran had a fifth 
proximal interphalangeal joint corn.  On the plantar, there 
were bilateral third metatarsal head deep nucleated calluses.  
The veteran had well-healed old scars in bilateral fifth toes 
from previous hammer toe surgery.  The diagnosis was that the 
veteran's corns were due to congenital hammer toes, and the 
plantar calluses were due to his congenital foot structure.  
Biomechanically, the veteran had a slight imbalance of the 
forefoot that places more weight on the third metatarsal head 
during weightbearing and gait.  It was the examiner's opinion 
that the veteran's hyperkeratotic lesions were unrelated to 
his military service, and the corns and calluses did not 
occur without underlying bone problems either from trauma or 
congenital etiology.  There was no relationship to the 
hyperkeratotic lesions other than the veteran's foot 
structure.  

Review of the record in this case fails to show any 
relationship between the veteran's bilateral plantar 
callosities and his service.  On the VA examination in 
January 2003, it was opined that the veteran's bilateral 
plantar callosities were not related to the veteran's service 
and that the veteran's foot disability is related to his 
congenital foot structure.  Furthermore, there was no showing 
on the available service medical records of any pertinent 
complaints or findings.  This evidence is highly probative.

While some records show the veteran reported a history of 
calluses in service, there is no competent medical evidence 
opinion relating any current disability to the veteran's 
service, as such, the reported history cannot be considered 
competent medical evidence of a nexus.  See LeShore v. Brown, 
8 Vet. App. 406 (1995) (mere transcription of the veteran's 
lay history by a physician does not constitute competent 
medical evidence).  Further, there is other evidence that the 
calluses were first shown some years after service.  While 
the Board has considered the veteran's contentions, they do 
not constitute competent evidence with respect to medical 
causation, diagnosis, and treatment.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Therefore, there is no competent, credible medical evidence 
in the record to show a connection between bilateral plantar 
callosities and the veteran's service, as there is no showing 
of continued medical treatment or history of treatment.  
There is no showing in the competent medical evidence of 
treatment for the current bilateral plantar callosities on 
separation examination and not until many years post service.  
As such, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral plantar callosities.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral plantar 
callosities is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

